Title: To George Washington from Robert Lewis, 5 May 1796
From: Lewis, Robert
To: Washington, George


        
          Hond Uncle,
          Fredericksburg [Va.] May 5th 1796
        
        Your last letter dated the 17th ultimo, I have this instant received, and as I shall leave town this afternoon, will leave this in the post office for the next mail. My business here was to have ejectments issued against those persons who are in possession of the Land on Accoceek which you were so good as to say I might have, provided it cou’d be come at. All the previous and necessary business has been arranged in order that it might come on against the next District Court for trial—But greatly to my mortification and disappointment, after a good deal of trouble and some little expence; my Counsellers informed me that the Land which you had given me and which you conceived to be your right as Heir at Law to my Grandmothers Estate becomes by the Law of Descents the joint property of yourself and Brothers Heirs—As the property wou’d be divided and sub-divided into so many different parts provided it cou’d be obtained, I have thought proper to relinquish all claim—It being besides a bad cause—or at least a doubtfull one. The only point which gave me any hopes, wou’d have been the testimoney of several very old inhabitants who live in the neighbourhood—Also possession of a small part by a Mr Taylor, who was a tenant to my Grandmother, and who has been for several years past distressed by the party in possession for rent which he never wou’d pay without being forced.
        I am sorry to inform you of the death of Mrs Haney—She died on Friday last in extreme pain, and with the most rapid consumption, I believe, that ever was known; having only complained of symptoms of that disorder about two months

past—She was truly a religious good Woman and has left a poor unhappy Orphan to deplore her loss—As to Virtue and exemplary conduct the Daughter of Mrs Haney is surpassed by none—And I am really sorry that the avocations of my family will not admit of constant employment for her—Her Mother recommended her to my care and put her under my auspices on her dieing bed, provided you did not point out some other mode more to her advantage—My House is small and it will certainly be attended with some inconvenience, and if no place can be provided for her where she can derive some advantage as well in improvment as profit, she’s perfectly welcome to her board—Mrs Lewis has taken considerable trouble to teach her reading—writing, and useful needle work, in which she is very defective. She wants neither capacity or inclination to learn. I have taken the liberty & without your consent to purchase her some few articles which she was much in want of and cou’d not well be delayed to keep up a decent appearance—I have never furnished her with any thing since her coming to my Plantation except what you directed in the first instance; and have always impressed upon her mind in the strongest terms what you requested, in regard to supporting herself—She has made every exertion, I believe, in order to do it, but to no effect—The people of this neighbourhood are uncommonly industrious and do every thing within themselves; of course there is little opportunity of doing much in the way of support, altho’ every little, takes off some of the expence. She wou’d make an extraordinary housekeeper, if a place in some genteel family cou’d be procured—Of this, you will be the best judge.
        My Mother is at present in Culpepper with my sister Carter who is just delivered of a son—They are both very well I am informed—Present my affectionate regards to my Aunt and believe me your much obliged and affectionate Nephew
        
          Robt Lewis
        
      